 



Exhibit 10.45
eFunds Corporation
Separation Agreement
SEPARATION AGREEMENT by and between eFunds Corporation, a Delaware corporation
(collectively with any successor entity, the “Company”), and Michele J.
Langstaff (“Employee”) dated as of December 15, 2005.
     WHEREAS, Employee is currently an employee of the Company;
     WHEREAS, the further employment of Employee will be terminated as of
February 20, 2006 (the “Separation Date”);
     WHEREAS, the Chief Executive Officer (“CEO”) of the Company has determined
that it is in the best interests of the Company and its stockholders to ensure
that the Company will have Employee’s full support of and participation in the
transition of the Employee leadership of the Company; and
     WHEREAS, the CEO has therefore determined to provide Employee with
assurances regarding the benefits to be received by Employee during this
transition period and following the expected departure of the Employee from
employment with the Company.
     NOW, THEREFORE, the parties hereto hereby agree as follows:
I. Payments.
     (a) Subject to the terms and conditions set forth in this Agreement, the
Company agrees to employ the Employee as its Human Resources Executive from the
date of this Agreement until the Separation Date and the Employee agrees to
serve in such capacity during such time and to resign from further employment
from the Company on the Separation Date. The Company shall not reduce the base
salary (the “Base Salary”) of Employee from its current level ($18,333.33 per
month) during the period (the “Transition Period”) preceding the Separation Date
and shall continue to pay such amount to the Employee during this Period in
accordance with past practice. Subject to the provisions of Section 2, in the
event the Company should terminate the further employment of Employee without
“Cause” (as hereinafter defined) prior to the Separation Date, the Company shall
nevertheless continue to pay Employee the Base Salary throughout the Transition
Period and Employee shall remain entitled to receive the payments and benefits
referenced in subsections 1(b), (c), (d) and (e). If the Company should
terminate the employment of Employee prior to the Separation Date for Cause, the
Company shall have no further payment obligations hereunder from and after the
date of any such termination so long as the Company has paid the Base Salary
through such date of termination. As used herein, “Cause” shall mean a
continuing material failure by Employee to substantially comply with the
requirements of Section 2(a) for five or more days following her receipt of
written demand for compliance from the CEO which specifies in reasonable detail
the circumstances demonstrating Employee’s failure to so comply.
     (b) If Employee remains employed by the Company through the Separation Date
and her resignation remains in effect on such Date, or if the Company terminates
the further employment of Employee prior to the Separation Date without Cause
(each such scenario being hereinafter referred to as a “Qualifying
Termination”), Employee shall receive a cash payment equal to the amount of the
bonus Employee would have received had Employee remained in her previous
position (Senior Vice President — Human Resources) through the date in 2006 that
bonuses for 2005 are paid (the “Bonus Payment Date”) and her individual bonus
multiplier been one. Any such payment shall be made on the Bonus Payment Date.
Similarly (and notwithstanding any terms of any restricted stock unit or option
award agreement hereinafter described to the contrary), if the termination of
Employee’s employment constitutes a Qualifying Termination, the vesting of the
option granted to Employee on August 6, 2003 (but not any other option or
restricted stock unit award) shall be accelerated by one year (i.e. as if
Employee had

 



--------------------------------------------------------------------------------



 



remained in the employ of the Company through February 20, 2007). If the
termination of Employee’s employment does not constitute a Qualifying
Termination, the vesting schedule of such option shall remain unchanged.
     (c) Subject to the further terms and conditions set forth in this
Agreement, if the termination of Employee’s employment with the Company
constitutes a Qualifying Termination, Employee shall be entitled to the
following transition support payments following the Separation Date:

  (i)   During the portion of the calendar year 2006 remaining following the
expiration of the Transition Period, Employee shall be compensated monthly at a
rate equal to the Base Salary. Such compensation shall be paid in accordance
with the Company’s regular payroll practices, except that payments shall not be
owing hereunder until such time as Employee shall have executed the Release
attached as Exhibit A and the seven day rescission period (the “Rescission
Period”) referenced in Section 1(c) thereof shall have expired without Employee
having sent a notice of revocation or rescission to the Company, at which point
any accrued amounts which are then payable hereunder shall be paid to Employee;
    (ii)   During the calendar year 2007 (the “Extension Period”), Employee
shall be entitled to a monthly payment equal to the amount, if any, by which the
Base Salary exceeds the gross monthly cash compensation received by Employee
from any subsequent employer.     (iii)   In order to be eligible to receive the
differential payments payable during the Extension Period, Employee must provide
the Company with reasonable documentation (such as a payroll statement from
Employee’s employer or, if applicable, a written statement to the effect that
Employee was not employed) evidencing the cash compensation received by Employee
during the prior month. Differential payments will be made in arrears within
30 days of the Company’s receipt of the foregoing. Employee agrees to use
reasonably diligent efforts to obtain new employment during the Extension
Period. Employee further agrees not to disclose the existence of the
differential payments to any subsequent employer and to refrain from
manipulating the elements of Employee’s compensation by any subsequent employer
in a manner designed to maximize the differential payments payable by the
Company. Self-employment or work as a consultant shall be considered employment
and any publishing advances, signing bonuses, retainers, royalties, relocation
advances or like items (net of any associated amounts intended as reimbursement
for Employee’s out-of-pocket expenses) shall be considered cash compensation for
purposes of the foregoing.

     (d) During the remaining term of Employee’s employment with the Company
prior to the Separation Date, she shall continue to receive her car allowance
but she shall not otherwise be entitled to continue to receive other perquisites
afforded the other executive officers of the Company. Employee hereby waives any
entitlement she may have to payment for any accrued PTO as of her final day of
employment. The Company shall pay up to $20,000.00 in out-placement fees and
expenses for the benefit of the Employee.
     (e) January 3, 2006 (the “Event Date”) shall be deemed to constitute the
date of Employee’s “Qualifying Event” for COBRA purposes. During 2006, the
Company shall reimburse Employee for any additional premiums incurred by
Employee in obtaining continuing COBRA coverage for Employee and Employee’s
family under such of the Company’s health and welfare plans as are subject to
COBRA requirements as of the Separation Date.
II. Conditions.

2



--------------------------------------------------------------------------------



 



     (a) The Company’s obligations under Section 1 are subject to the following
conditions:

  (i)   Employee must, and hereby does, certify that Employee has delivered to
the Company prior to or concurrently with the execution of this agreement, all
physical and electronic copies of any Company documents and records in the
possession of Employee and that Employee has retained no copies thereof. This
Section 2(a)(i) shall not apply to Employee’s copies of contracts and agreements
between Employee and the Company which relate specifically to the terms and
conditions of Employee’s employment by the Company. The Company confirms that,
as of the date hereof, it is not aware of any facts or circumstances that would
indicate that Employee is not in compliance with the provisions of this
Section 2(a)(i).     (ii)   Employee must supply the Company and its affiliates
with transition support during the Transition Period to the extent reasonably
requested by the CEO. Any such services may be provided on a remote or
telecommuting basis, shall not be required on weekends or holidays and shall not
require more than an aggregate of ten hours per week during the Transition
Period;     (iii)   Employee must not disparage the Company or its affiliates or
their management during the period commencing on the date of this agreement and
ending upon the expiration of the Extension Period; provided, however, that this
clause 2(a)(iii) shall not apply to any testimony or statement given by Employee
in connection with any proceeding or matter of the type referenced in clause
2(a)(v) below in order that Employee may at all times give truthful and candid
accounts of her recollections without restriction under this Agreement.     (iv)
  Employee must execute the Release attached as Exhibit A and deliver the same
to the offices of the Company (8501 N. Scottsdale Road, Suite 300, Scottsdale,
AZ 85253, attn: General Counsel) during the 21 day period following the
Separation Date and must not rescind the same during the Rescission Period
referenced in Section 1(c) thereof; and     (v)   Employee must (upon reasonable
notice and mutually convenient scheduling) cooperate with the Company and its
counsel with regard to any past, present or future legal, regulatory,
investigatory (including any inquiries or investigations by management of the
Company or its Board of Directors (or a committee thereof)) or other proceeding
or matter which relates to or arises out of matters occurring during Employee’s
employment, or the termination thereof.

     (b) The Company shall not have any continuing payment obligations under
Section 1 or Section 3 (other than the payment of the Base Salary and benefits
through the date of termination of her employment) if (i) Employee’s employment
with the Company is terminated prior to the Separation Date for Cause or
(ii) Employee resigns from employment with the Company prior to the Separation
Date. Similarly, the Company shall not have any continuing payment obligations
under Section 1 in the event of the death of Employee during the Transition
Period.
III. Fringe Benefits.
     (a) Subject to Section 1(e), any and all benefits or other forms of
compensation to Employee (such as the disposition of, the balance of Employee’s
account under the Employee Stock Purchase, Deferred Compensation and 401(k)
plans) shall be governed by the rules applicable to such plans and programs, as
the same are in effect during the Transition Period and on Employee’s final day
of employment; provided, however, that the payments set forth in this Agreement
are Employee’s sole entitlement to severance pay and Employee shall not also be
entitled to receive payment under the Company’s standard severance programs;

3



--------------------------------------------------------------------------------



 



     (b) Employee shall be deemed to have ceased to serve as an active employee
for purposes of the Company’s Health Care Plans, Dental Benefits Plan, long and
short-term disability, life insurance, stock purchase and other health and
welfare plans as of the Event Date. Employee shall be deemed to have ceased to
serve as an active employee for purposes of the Company’s 401(k) plan on the
Separation Date.
IV. Non-Competition.
     (a) As an essential inducement to the Company to enter into this Agreement,
and as consideration for the promises of the Company contained herein, Employee
agrees that during the Transition Period and the Extension Period, she will not:

  (i)   Control or own (directly or indirectly) more than two percent of the
outstanding capital stock of or other equity interest in any “Competitor;” or  
  (ii)   Serve as an officer, member, director, contractor, agent, consultant,
advisor or employee of or to any Competitor wherever located.     (iii)   As
used herein, “Competitor” shall mean any entity for which a substantial portion
of its business consists of (i) processing debit, ATM, ACH or EBT transactions
or providing software that allows others to process such transactions,
(ii) providing data-based risk management products and services, (iii) managing
networks of ATMs or (iv) providing business process outsourcing services (such
as IT consulting, call centers or accounts receivable or payable processing).
Without limiting the generality of the foregoing, “Competitors” shall include
Equifax, Experian, TransUnion, First Data Corporation (including Primary Payment
Systems and STAR), M&I/Metavante, EDS, Certegy, FiServ, VISA, MasterCard,
Transaction System Architects and Total System Services (and any of their
respective subsidiaries which engage in any of the foregoing activities as a
substantial portion of their business).

     (b) Employee agrees that a breach by her of any of the terms of this
Section 4 will cause great and irreparable injury and damage to the Company and
that the Company shall have a right to equitable relief, including, but not
limited to, a temporary restraining order, preliminary injunction, permanent
injunction and/or order of specific performance, as a remedy to enforce this
Section 4 or prevent a threatened or potential breach of this Section 4 by
Employee. In addition, the Company will be immediately relieved of any further
payment obligations under Section 1 if Employee should breach this Section 4.
V. Indemnification.
     The Company shall continue to indemnify and to advance the expenses of
defense to Employee to the fullest extent permitted or authorized by its
certificate of incorporation or bylaws as in effect on the date of this
Agreement, or if greater, to the fullest extent permitted or authorized by
applicable law. The Company shall also reimburse Employee for any reasonable
costs and expenses (including, without limitation, legal and other professional
fees, costs and expenses) she incurs in connection with fulfilling her
commitment under Section 2(a)(v).
VI. Miscellaneous.
     (a) Employee may not assign or delegate any of Employee’s rights or
obligations in respect of this Agreement and any attempted assignment or
delegation shall be void and of no effect. This Agreement is binding upon and
enforceable by the Company and its successors and assigns. This Agreement (but
not the Release), including the Company’s payment obligations hereunder, will
terminate upon the death of Employee. This Agreement is governed by the
substantive laws of the State of Delaware, without regard to its conflicts of
law rules.

4



--------------------------------------------------------------------------------



 



     (b) This Agreement is intended to supercede and replace any other prior
severance agreements or arrangements between the parties, including that certain
Executive Transition Assistance Agreement, dated August 7, 2003, and that
certain Change In Control Agreement of even date therewith (the “Change in
Control Agreement”), which agreements and arrangements (including all amendments
thereto) will, as of the execution of this Agreement by Employee and the
Company, be null and void and of no further force and effect. This Agreement
shall not, however, supercede or replace any Confidentiality Agreement between
the Company (or any of its subsidiaries) and Employee, which agreement shall
remain in full force and effect.
     (c) The failure of a party to insist upon strict compliance with any of the
terms, conditions or covenants expressed in this Agreement shall not be deemed a
waiver of such term, condition or covenant, or any other term, condition or
covenant, nor shall any waiver or relinquishment of any right or power under
this Agreement on one or more times be deemed a waiver or relinquishment of such
right or power or any other right or power at any other time or times.
     (d) Whenever possible, each provision of this Agreement will be interpreted
in such a manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be prohibited by or invalid under
applicable law, such provision will be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.
     (e) This Agreement may be executed in one or more counterparts, any one of
which need not contain the signatures of more than one party, but all such
counterparts taken together will constitute one and the same instrument.
     (f) Employee has been informed that the terms of this Agreement will be
open for acceptance and execution by Employee until December 30, 2005 during
which time Employee may consider whether or not to accept this Agreement and
consult with an attorney of Employee’s choosing to advise Employee regarding the
same. If Employee does not execute and deliver this Agreement by such date, the
offer contained herein shall be wholly null and void.
     (g) This Agreement shall constitute the formal notification to Employee of
the termination, effective as of the Separation Date, of her further employment
by the Company, its subsidiaries and from any and all offices Employee may hold
with any of the foregoing entities.
     IN WITNESS WHEREOF, Employee and the Company have hereunto set their hands
as of the date set forth above.

            EMPLOYEE
      /s/ Michele J. Langstaff       Michele J. Langstaff   

            eFUNDS CORPORATION
        /s/ Paul F. Walsh       Paul F. Walsh      Chairman and Chief Executive
Officer   

5



--------------------------------------------------------------------------------



 



         

Exhibit A
RELEASE
     WHEREAS, Michele J. Langstaff (“Employee”) was an employee of eFunds
Corporation, a Delaware corporation (the “Company”);
     WHEREAS, Employee’s employment with the Company was terminated effective as
of February 20, 2006 (the “Separation Date”);
     WHEREAS, Employee and the Company have previously entered into that certain
Separation Agreement, dated as of December ___, 2005 (the “Separation
Agreement”), pursuant to which the Company has agreed to make certain payments
to Employee following the termination of her employment; and
     WHEREAS, it is a condition to the Company’s obligation to make the payments
provided for in the Separation Agreement that Employee execute, deliver and not
rescind this Release.
     NOW, THEREFORE, IN CONSIDERATION OF THE FOREGOING, Employee and the Company
hereby agree as follows:
     1. Release.
          (a) As consideration for the promises of the Company contained in the
Separation Agreement, Employee, for herself and her successors and assigns,
hereby fully and completely releases and waives any and all claims, complaints,
rights, causes of action or demands of whatever kind, whether known or unknown
or suspected to exist by Employee (collectively, “Claims”) which she has or may
have against the Company and any company controlling, controlled by or under
common control with the Company (collectively with the Company, the “Controlled
Group”) and their respective predecessors, successors and assigns and all
officers, directors, shareholders, employees and agents of those persons and
companies (“the Released Parties”) arising out of or related to any actions,
conduct, promises, statements, decisions or events occurring prior to or on the
Separation Date (the “Released Matters”), including, without limitation, any
Claims based on or arising out of Employee’s employment with the Controlled
Group and the cessation of that employment; provided, however, that this Release
shall not operate to relieve the members of the Controlled Group of any
obligation to indemnify Employee against any Claims brought against Employee by
any third party by reason of Employee’s status as an officer or employee of the
Controlled Group; and, provided, further, that if the Company should hereinafter
assert any cause of action against Employee in any court or before any
arbitrator, this Release shall be rescinded and thereafter be wholly null and
void. So long as this Release remains effective as against Employee, Employee
agrees that she will not, and will cause her affiliates not to, institute any
legal proceedings against the Released Parties in respect of any Claim nor will
she authorize any other party, whether governmental or otherwise, to seek
individual remedies on her behalf with respect to any Claim. The Company agrees
that, by signing this Release Employee is not waiving any Claim (a “Retained
Claim”) arising after the Separation Date or under the Separation Agreement.
          (b) Employee’s release of Claims is intended to extend to and include
Claims of any kind arising under Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. §§ 2000e et seq., the Age Discrimination in Employment Act,
29 U.S.C. §§ 621 et seq., the Americans with Disabilities Act, 42 U.S.C. §§
12101 et seq., the Delaware Discrimination in Employment Act, Del. Code Ann.
Tit. 19, §§ 710-718, the Delaware Handicapped Persons Employment Protections
Act, Del. Code Ann. Tit. 19, §§ 720-728, the Arizona Civil Rights Act, Ariz.
Rev. Stat. §§ 41-1401 et seq, the Arizona Equal Pay Act, Ariz. Rev. Stat. §§
23-340-341 and any other federal, state or local constitution statute,
regulation Employee Order or ordinance prohibiting employment discrimination or
otherwise relating to employment, as well as any claim for breach of contract
(other than a Retained Claim), wrongful discharge, breach of any express or
implied promise, misrepresentation, fraud, retaliation, violation of public
policy, infliction of emotional

 



--------------------------------------------------------------------------------



 



distress, defamation, promissory estoppel, equitable estoppel, invasion of
privacy or any other theory, whether legal or equitable.
          (c) Employee has been informed of Employee’s right to revoke this
Release insofar as it extends to potential claims under the Age Discrimination
in Employment Act by informing the Company of Employee’s intent to revoke this
Agreement within seven (7) calendar days following the execution of this Release
by Employee. Employee has further been informed and understands that any such
rescission must be in writing and hand-delivered to the Company or, if sent by
mail, postmarked within the applicable time period, sent by certified mail,
return receipt requested, and addressed as follows:
eFunds Corporation
Gainey Center II
8501 N. Scottsdale Road
Suite 300
Scottsdale, AZ 85253
Attention: General Counsel
The Company and Employee agree that if Employee exercises Employee’s right of
rescission under this Section (c), the Company’s obligations under subsections
1(b), (c), (d) and (e) of the Separation Agreement shall be null and void.
     2. Miscellaneous.
          (a) Employee may not assign or delegate any of Employee’s rights or
obligations in respect of this Release and any attempted assignment or
delegation shall be void and of no effect. This Release is binding upon and
enforceable by the Company and the other members of the Controlled Group and
their respective successors and assigns. This Release is governed by the
substantive laws of the State of Delaware, without regard to its conflicts of
law rules.
          (b) The failure of a party to insist upon strict compliance with any
of the terms, conditions or covenants expressed in this Release shall not be
deemed a waiver of such term, condition or covenant, or any other term,
condition or covenant, nor shall any waiver or relinquishment of any right or
power under this Release on one or more times be deemed a waiver or
relinquishment of such right or power or any other right or power at any other
time or times.
          (c) Whenever possible, each provision of this Release will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Release is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Release.
          (d) This Release may be executed in one or more counterparts, any one
of which need not contain the signatures of more than one party, but all such
counterparts taken together will constitute one and the same instrument.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and Employee have hereunto set their hands
to this Release as of the dates set forth below.

                  eFUNDS CORPORATION    
 
           
Dated:
  By:        
 
     
 
   
 
  Its        
 
           
 
           
Dated:
                     
 
      Michele J. Langstaff    

STATE OF                                         )
County of                                           )
Subscribed and sworn before me
this                      day of                     ,                     .

         
                                                                                
  seal    
Notary Public, State of                                          
       
My Commission expires:                                       
       

3